Citation Nr: 1814667	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to April 1946.  He died in July 1997.  

The appellant was the companion and caregiver of the Veteran's surviving spouse.  The Veteran's widow was receiving VA pension benefits.  The widow died in June 2012, and the appellant is seeking accrued benefits.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified at an August 2017 Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant reports that he was the surviving spouse's life companion and caregiver.  He maintains that he paid for all of her expenses that were not covered by Medicaid or VA pension.  He asserts that he is entitled to the widow's retroactive VA benefits to reimburse him for the funds he paid on her behalf.  The appellant argues that the widow died of a prolonged illness and that he is therefore entitled to reimbursement for the medical expenses he paid on her behalf since she entered a memory care facility.

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: 

(1) Upon the death of a veteran to a living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a).

In this case, there has been no allegation that benefits are due on the basis of the appellant's relationship to the Veteran, that is, as a spouse, a child or a dependent parent.  The record indicates that the appellant has been reimbursed for payment of the widow's burial expenses.  Here the claim on appeal pertains to payment of expenses related to the last illness of the widow.

Under 38 C.F.R. § 3.1000(a)(5) only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedures Manual, M21-1 (Manual).  Under Part V, Subpart iii, Chapter 1.G.6.b. of the Manual, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  M21-1, Part V, Subpart iii, Chapter 1.G.6.b. 

Currently the evidence of record is insufficient to decide the appellant's claim.  A March 2012 rating decision granted the widow special monthly pension based on the need for regular aid and attendance, effective from March 31, 2011.  However the widow's clinical records from that date are not of record and have not been requested.  Furthermore the widow's terminal hospital report is not of record and has not been requested.   

The April 2015 statement of the case indicates that the appellant submitted a VA Form 21-601 in September 2012.  A copy of this document does not appear to be in the claims folder.  A copy should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant provide copies of the widow's medical records dated from March 31, 2011 until the date she died, to include records of her final hospitalization. 

2.  Associate a copy of the VA Form 21-601 submitted by the appellant in September 2012 with the claims folder.

3.  Send a letter to the appellant requesting that he provide documentation of receipts and any other proof of the expenses that he paid on behalf of the widow's last sickness.

4.  Include a memo in the file that shows the amount of retroactive pension benefits that were unpaid at the time of the widow's death and that shows the amount remaining, less what has been paid out for reimbursement of the widow's burial expenses.

5.  When the development above has been completed, take any additional development action deemed warranted, and then readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case (SSOC).  Then afford the appellant the opportunity to respond. The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




